Citation Nr: 1515171	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-29 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on September 25, 2011, at the Baptist Medical Center South (BMCS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1951 to September 1953. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision issued by the Department of Veterans' Affairs Medical Center (VAMC) in Gainesville, Florida.  The Board emphasizes for clarification that the issue on appeal in this case is limited to entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided by BMCS on September 25, 2011, only; as bills from that date were the only ones presented for payment.  While the Veteran was also hospitalized at BMCS on September 26 and 27, 2011; VA payment or reimbursement for this treatment (which was separate and independent from the September 25, 2011 treatment), would have to be raised as a separate and independent claim.  

In January 2015, the appellant testified at a Board video-conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At the Board hearing, the appellant signed a waiver of local agency of original jurisdiction (AOJ) consideration in conjunction with additional evidence she wanted to provide for the record after the hearing.  See 38 C.F.R. § 20.1304(c) (2014).  The waiver form is in the file, with an attachment of an annotated map of Florida.  This evidence has been accepted for inclusion in the file.  

As a final preliminary note, the Board observes that that in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System claims file associated with the appellant's claim. A review of the Virtual VA and VBMS records reveals that, with the exception of a copy of the January 2015 Board hearing transcript and signed waiver form with attachment, the records are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service connected condition consists of neurosis - generalized anxiety disorder, for which she is rated 100 % permanently and totally disabled.  

2.  The Veteran received medical treatment on September 25, 2011, at BMCS, for primary symptoms of left-sided weakness, manifested by the left leg feeling heavier than the right.  

3.  The services provided by BMCS were not authorized in advance by VA.

4.  The Veteran's symptoms at the time she presented and was examined at BMCS had existed for days previously, and were not such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

5.  VA treatment facilities were reasonably available for treatment of the symptoms which were present on September 25, 2011.


CONCLUSION OF LAW

The criteria for payment of reimbursement of unauthorized medical expenses incurred in connection with treatment provided on September 25, 2011, at BMCS, have not been met.  38 U.S.C.A. §§ 1728 (West 2002 & Supp. 2014); 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.130 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA must assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.159 (2014).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.120-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, the provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.

December 2011 and July 2012 letters from the VAMC in Gainesville, Florida advised the Veteran of the criteria necessary to substantiate her claim, and notified her of her appellate rights.  The letters further explained to the Veteran the basis for the denial of her claim, and afforded her the opportunity to present information and evidence in support of the claim.  Moreover, there is no indication that there is any relevant evidence outstanding in this claim.  The Board finds the current record sufficient to make a decision on the claim.  While a medical opinion was not sought, as the issue involves a prudent lay person's finding of emergency, rather than a medical determination, the Board finds that such is not necessary to decide the claim.  38 U.S.C.A. § 1725(f)(1); Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing held in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the chronology and nature of the Veteran's non-VA treatment, whether pre-approval had been obtained, and the basis of the appellant's claim that VA should be liable for payment of non-VA medical care provided on September 25, 2011.  Additional evidence was provided at the hearing which was accompanied by a waiver.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Background

The file contains a record of a call the Veteran made to VA on September 25, 2011 (Sunday) at 3:16 PM.  She gave a 3-day history of leg weakness and numbness starting while at a conference in Orlando but noted that she did not seek treatment and returned home to St. Augustine, FL.  Due to concerns of a stroke, she was instructed by VA personnel to seek emergency room care on an urgent basis.  She was informed that this was not an authorization for VA payment and was advised to have the treating facility contact the nearest VA facility for transfer on stabilization.  The Veteran indicated that her daughter was available to drive her and that she would go to Flagler Hospital in St. Augustine, as she had private insurance.  

Evidence on file indicates that the Veteran's daughter then called EMS, against the Veteran's wishes, and when EMS arrived the Veteran was ambulatory and standing.  The file contains the county fire rescue report reflecting that the Veteran was picked up at 4:25 PM; at which time weakness and flu-like symptoms were described.  The Veteran denied having head, chest or extremity pain.  Pre-hospital stroke screening/alert was negative.  

VA records on file show that the Veteran presented to BMCS on September 25, 2011 at approximately 5:25 PM, having arrived by ambulance.  The history indicates that her primary complaint involved altered gait.  She gave a 4-day history of symptoms, indicating that these had begun while at a convention in Orlando, at which point she noticed foot/leg dragging, but was nevertheless ambulatory and did not seek medical attention at that time.  Intermittent similar episodes with gait difficulty and left-sided arm and leg heaviness were noted thereafter, and the Veteran reported that she called VA and was instructed to go to the ER.  During the September 25, 2011 evaluation, a CT scan of the brain revealed no evidence of acute abnormality and indications of chronic ischemic changes.  An EKG showed possible left atrial enlargement.  The discharge diagnoses consisted of: paresthesia, UTI, subacute transient ischemic attack, and hypertension.  The Veteran was discharged home in stable condition at 8:53 PM, and several prescription medications were ordered.  She was instructed to call 911 in the event of any recurrent objective weakness of the arm, leg or face; inability to walk; or speech problem.  She was otherwise instructed not to over-exert herself and to follow up with her primary care provider within 3 to 5 days, and with a neurologist.  

The record reflects that on the evening of September 26, 2011, the Veteran returned to BMCS, complaining of increased fatigue, weakness and ataxia.  At that time, cerebrovascular accident was assessed for which the Veteran was admitted and treated.  

In her September 2012 substantive appeal, the Veteran mentioned that she was aware that her symptoms began while at a conference in Orlando, but did not want any unnecessary attention, as would have occurred had EMT been called at that time. 

At the January 2015 hearing, the Veteran indicated that she was a retired registered nurse (p. 5).  The Veteran indicated that she called VA on September 25, 2011, to report her symptoms and was told to seek emergent treatment within the next 2 hours.  She indicated that EMT was called and took her to BMCS which was about 15 minutes away from her home.  The Veteran indicated that she believed that she had a stroke while in Orlando and stated that a friend offered to take her the hospital, but she refused, noting that she felt the conference was very important and did not want to leave it (p. 14).  She added that she should have sought treatment while she was in Orlando (p. 9).  At the hearing, an annotated map of Florida was presented and the Veteran identified where she lived in St. Augustine, and where VAMCs in Lake City and Gainesville, FL were; noting that the closest of these facilities (Gainesville) was 2 hours away and that she could not have made the drive there herself.   

Analysis

      A. Prior Authorization

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54. 

The Veteran has not alleged, and the evidence does not show, that she actually sought and received prior authorization from VA for the treatment she received on September 25, 2011, at BMCS, nor was an application for authorization made to VA within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received at BMCS on September 25, 2011.   

      B. Without Prior Authorization

VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible Veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the Veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the Veteran to a [VA] facility or other Federal facility"; and, (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).  Accordingly, the Board will apply the currently applicable regulations.  As a practical matter, the disposition of this claim would remain the same even if the former criteria were applied.  

As determined above, authorization for the September 25, 2011 treatment at BMCS was not obtained in advance, or within 72 hours of the visit.  See 38 C.F.R. § 17.54 (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  As a result, the claim must be considered under 38 U.S.C.A. § 1728 or § 1725, which pertain to payment for unauthorized medical expenses.  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met: 

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

The Veteran is service-connected for anxiety reaction, rated as 70 percent disabling since November 2000.  In addition, a total disability rating based on individual unemployability granted for this condition alone, effective from November 2000.  Therefore, at the time the services in question were rendered, the Veteran was considered permanently and totally disabled.  Thus, the criteria for payment under 38 U.S.C.A. § 1728 are applicable in this case.

The claim in this case has been denied because it has been determined that a medical emergency was not present and that VA treatment was feasibly available.  As such, to warrant reimbursement under either 38 U.S.C.A. § 1728, it would have to be determined that the Veteran's treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

The conditions for an emergency are defined as follows: 

The [medical services were] rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. §§ 17.120(b), 17.1002(b).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009). 

The Veteran maintains that her September 25, 2011 treatment for primary symptoms of left-sided weakness was emergent as essentially, these were indications of a stroke.  

The evidence fails to show that the Veteran's condition was emergent or that VA facilities were not feasibly available.  It is clear that the Veteran's symptoms initially began days before she contacted VA or sought treatment at BMCS.  In her 2015 hearing testimony, she mentioned that she should have sought treatment while still in Orlando and assistance in this regard was offered by her friends; but she elected not to seek treatment at that time, instead choosing to stay at a conference.  Essentially, the Veteran, a retired nurse herself and presumably a prudent person, did not perceive her symptoms as emergent.  In hearing testimony presented in 2015, the Veteran appeared to try to minimize her medical qualifications; yet it is clear from her testimony that she had almost a decade of training and experience as a nurse (p. 5); hence the Board believes that she is certainly qualified to identify emergent symptoms, and did not believe them to be such.  

The September 25, 2011 EMT report was negative for indications of emergent symptoms or condition and was negative for stroke alert after assessment, noting the absence of symptoms such as facial droop, arm drift, or speech impairment.  Similarly, the September 25, 2011 report from BMCS does not reflect emergent or increased symptoms.  The Veteran provided a history of her symptoms, which had existed for days prior to seeking treatment.  She was tested and evaluated only for several hours and ultimately released home in stable condition the same day.  The evidence indicates that the Veteran sought treatment for symptoms which: (1) had existed for days; and (2) did not present a hazard to her life or health.  The Board concludes that an actual emergency was not present, nor was the prudent layperson standard for an emergency met. 

With respect to the issue of whether a VA facility was feasible available for care, as an initial matter the Veteran had at least 2 days after her initial symptoms to obtain authorization from VA for pre-authorized care, and failed to do so.  

When she called VA on Sunday, September 25, 2011, the phone record reflects that due to described possible stroke symptoms and the Veteran's age, the Veteran's condition was characterized as "urgent" and she was directed to seek medical evaluation within 2 hours.  The phone record reflects that the Veteran's daughter was available for transport, but that the Veteran should consider calling an ambulance.  The Veteran indicated that she would present to nearby Flagler Hospital as she was also located in St. Augustine and had private insurance.   

Instead, the Veteran's daughter called EMT and the Veteran was brought to the closest treating facility, BMCS.  Evidence on file reflects that the VA medical facilities in Gainesville and Lake City, Florida are open 24 hours, 7 days a week; a fact which would have been evident to the Veteran had she actually made an effort to use a VA facility when her symptoms arose, or presented on September 25, 2011.  The Veteran mentioned in her hearing testimony that on her own, she would have been unable to drive the distance to the VAMC in Gainesville, FL, estimated as about 2 hours away.  Even so, evidence reflects that the Veteran's daughter was available to drive the Veteran for treatment, as reflected by the September 25, 2011 phone call to VA.  While the drive may have been longer than preferred, the fact remains that given the Veteran's non-emergent condition on September 25, 2011, involving symptoms which had existed for days prior to seeking treatment and the absence of actual stroke manifestations on that date, a delay of 2 hours would have been inconsequential and was even approximately within the guideline for treatment advised by VA personnel during the September 25, 2011 call.  

Essentially, it is clear that VA facilities were feasibly available for treatment of the Veteran's symptoms during the days prior to September 25, 2011 and on that date, but that since the Veteran delayed calling VA for her symptoms when they initially arose, ultimately she was treated by a private source for her contended but unsupported medical emergency.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

Given the findings made herein, there is no basis for payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on September 25, 2011, at BMCS under 38 U.S.C.A. § 1728.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, here the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on September 25, 2011, at the Baptist Medical Center South is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


